NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         OCT 29 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   20-10157

                Plaintiff-Appellee,              D.C. No.
                                                 4:17-cr-01026-RCC-JR-1
 v.

SERGIO HERRAN,                                   MEMORANDUM*

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                      Argued and Submitted October 6, 2021
                            San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and FRIEDLAND, Circuit
Judges.

      Sergio Herran appeals his convictions for distribution and possession of

child pornography following a jury trial, challenging the district court’s denial of

his motion to suppress statements made during a police interrogation at his home.

We have jurisdiction pursuant to 28 U.S.C. § 1291, and we reverse.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Whether a defendant was in custody for purposes of Miranda v. Arizona,

384 U.S. 436 (1966), is a mixed question of law and fact warranting de novo

review. United States v. Kim, 292 F.3d 969, 973 (9th Cir. 2002). We ordinarily

review the underlying factual findings for clear error. Id.

      When the district court adopts the report and recommendation of a

magistrate judge, a party’s “failure to object to [the] magistrate judge’s factual

findings waives the right to challenge those findings” on appeal. Miranda v.

Anchondo, 684 F.3d 844, 848 (9th Cir. 2012). But “[i]t is well settled law in this

circuit that failure to file objections . . . does not [automatically] waive the right to

appeal the district court’s conclusions of law.” Id. (alterations in original) (quoting

Lisenbee v. Henry, 166 F.3d 997, 998 n.2 (9th Cir. 1999)). Instead, “such a failure

is a factor to be weighed in considering the propriety of finding waiver of an issue

on appeal.” Id. (quoting Martinez v. Ylst, 951 F.2d 1153, 1156 (9th Cir. 1991)).

      Herran did not file objections to the magistrate judge’s report and

recommendation to deny Herran’s motion to suppress. The district court

nevertheless reviewed the report and recommendation de novo before adopting it

in full. Herran challenges only the legal conclusion that he was not in custody

during the police interrogation, and he raises this challenge in his opening brief on

appeal. We conclude that the question whether Herran was in custody is properly

preserved for de novo review. See id.


                                            2
      Law enforcement officers must provide Miranda warnings before

questioning a suspect who is “in custody at the station or otherwise deprived of his

freedom of action in any significant way.” Miranda, 384 U.S. at 477. A suspect

who has not been formally arrested is nevertheless in custody if, given the

circumstances surrounding the interrogation, “a reasonable person [would] have

felt he or she was not at liberty to terminate the interrogation and leave.”

Thompson v. Keohane, 516 U.S. 99, 112 (1995).

      When an interrogation takes place in the home, we consider:

      (1) the number of law enforcement personnel and whether they were
      armed; (2) whether the suspect was at any point restrained, either by
      physical force or by threats; (3) whether the suspect was isolated from
      others; and (4) whether the suspect was informed that he was free to
      leave or terminate the interview, and the context in which any such
      statements were made.

United States v. Craighead, 539 F.3d 1073, 1084 (9th Cir. 2008). We generally

also examine “(1) the language used to summon the individual; (2) the extent to

which the defendant is confronted with evidence of guilt; (3) the physical

surroundings of the interrogation; (4) the duration of the detention; and (5) the

degree of pressure applied to detain the individual.” Kim, 292 F.3d at 974 (quoting

United States v. Hayden, 260 F.3d 1062, 1066 (9th Cir. 2001)).

      Applying the factors from both Craighead and Kim, we conclude that

Herran was in custody throughout the interview. Although Herran was told he was

free to leave near the beginning of the interview, “the mere recitation of [that]

                                           3
statement . . . does not render an interrogation non-custodial per se” and must be

assessed “within the context of the scene as a whole.” Craighead, 539 F.3d at

1088. The length of the interrogation, the number of armed agents, and the way in

which the agents directed and escorted Herran around his own property “turned the

otherwise comfortable and familiar surroundings of the home into a ‘police-

dominated atmosphere.’” Id. at 1083 (quoting Miranda, 384 U.S. at 445). Herran

was also confronted with evidence of his guilt and pressured to confess. See

United States v. Brobst, 558 F.3d 982, 995-96 (9th Cir. 2009); Kim, 292 F.3d at

974. Under the totality of the circumstances, a reasonable person would not have

felt free to leave or to terminate the interview. See Keohane, 516 U.S. at 112.

Accordingly, we hold that Herran’s statements were obtained in violation of

Miranda.1

      The district court’s denial of Herran’s motion to suppress is REVERSED;

Herran’s conviction is VACATED; and we REMAND for a new trial.




1
 Herran also argues that some of the Government’s trial exhibits should have been
excluded under Federal Rules of Evidence 403 and 404(b). Because we reverse
the district court’s denial of the motion to suppress, we need not address whether
the exhibits were properly admitted at trial.


                                         4